     Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 1 of 9 PageID #:3359



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                              Plaintiff,

v.
                                                             Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                  Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                              Defendants.

             DEFENDANTS’ OBJECTION TO PLAINTIFF’S PROPOSED
         AGREED CONFIDENTIALITY ORDER AND MOTION FOR PARTIAL
           RECONSIDERATION OF ORDER ENTERED ON APRIL 17, 2019

        Defendants GLV, Inc., (“GLV”) Ricky Butler (“Rick”), and Cheryl Butler (“Cheryl”) by

and through their counsel, Danielle D’Ambrose of D’Ambrose P.C., respectfully request that this

Court enter an order of clarification and/or partial reconsideration on Plaintiff’s Motion for

Confidentiality Order and, in support thereof, state as follows:

I.      BACKGROUND

        1.     On March 29, 2019, the parties were before this Honorable Court to discuss issues

related to class notice. At that time, counsel for Defendants advised the Court that she would be

out of town from April 11, 2019 through April 15, 2019. Therefore, the next status hearing was set

for April 16, 2019.

        2.     On April 11, 2019 at 4:41 p.m., counsel for Plaintiff sent counsel for Defendants a

draft Motion for Entry of Protective Order and proposed order, indicating that “the proposed order




                                                 1
   Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 2 of 9 PageID #:3360



largely follows Local Rule 26.2’s Model Confidentiality Order, with a few caveats to reflect the

nature of this case.” Exhibit A.

       3.      Notably, Plaintiff did not provide redlines of the proposed order which would

highlight the changes Plaintiff made to Local Rule 26.2’s Model Confidentiality Order.

Nevertheless, Plaintiff requested that Defendants respond within 24 hours. Id.

       4.      Defense counsel emailed Plaintiff’s attorneys requesting that Plaintiff provide an

explanation of the type of information Plaintiff was seeking to protect, particularly in light of the

publicity of the allegations contained in the Complaint. Plaintiff’s response provided no further

information other than a brief recitation of the categories in the proposed order. Counsel for

Defendants then informed counsel for Plaintiff that Defendants would not agree to the entry of

Plaintiff’s proposed order. Id.

       5.      Plaintiff filed her Motion for Confidentiality Order at 2:56 p.m. on Friday, April

12th, setting the Motion for presentation on Wednesday, April 17, 2019. (Dkt. 121-122)

       6.      On April 15th at 2:28 p.m., this Honorable Court entered an Order which vacated

the April 17, 2019 court date and advanced the Motion hearing to the previously-scheduled court

date of April 16, 2019. (Dkt. 124)

       7.      At no time did Plaintiff provide Defendants or the Court with redlined changes that

Plaintiff made to the Model Confidentiality Order. Moreover, the Court noted at the hearing that

it did not have an opportunity to review the 17-page proposed order in advance. Exhibit B.

       8.      Notably, Plaintiff’s Motion only addressed the categories of information identified

in Section 2 of the Proposed Order, which defines “Confidential Information” within the proposed

order. (Dkt. 121)




                                                 2
      Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 3 of 9 PageID #:3361



         9.      At the hearing on April 16, 2019, Defendants provided the Court with general

objections to the entry of any order of confidentiality, particularly because the accusers have

generated a large amount of public interest by repeatedly detailed the allegations in the media for

more than two decades. Defendants also argued that the proposed order would primarily serve to

prejudice Defendants by making it more difficult for them to defend themselves.

         10.     The Court then turned to the Plaintiff to discuss the provisions of the proposed

Order, who presented the Court with information consistent with her Motion, which stated that

“[t]he Proposed Order is the Local Rule 26.2 Model Confidentiality Order, with a few minor

modifications applicable to the specific information likely to be subject to discovery in this case.”

(Dkt. 121, ¶2)

         11.     With respect to the provisions defining “Confidential Information” in Section 2, the

Court denied Plaintiff’s request to deem certain information “HIGHLY CONFIDENTIAL /

ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” suggesting that Plaintiff

may instead be able to include it in Section 2(a) and ruled that the Plaintiff should use more specific

language than the phrase “sensitive information” in Section 2(a)(vi). The Court did not provide

the specific language to be included in the modified Order and instead instructed Plaintiff to make

the changes. Exhibit B.

         12.     On April 17, 2019, this Honorable Court entered an order which stated, in part,

“Motion for entry of confidentiality order [121] is granted as modified in open court.” (Dkt. 127)

II.      ARGUMENT

         1.      It is well established that “[m]otions for reconsideration serve a limited function:

to correct manifest errors of law or fact or to present newly discovered evidence.” Conditioned

Ocular Enhancement, Inc. v. Bonaventura, 458 F. Supp. 2d 704, 707 (N.D. Ill. 2006).



                                                  3
   Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 4 of 9 PageID #:3362



       2.      Contrary to Plaintiff’s representations, Plaintiff’s proposed order included many

significant changes which were not provided for in redlined copies of the order as required by

United States District Court for the Northern District of Illinois Amended General Order 12-0018,

Plaintiff did not attempt to show good cause to justify their inclusion, and Plaintiff did not address

them before the Court when asked about the changes that were made to the Model Order. The

modifications include:

            a. Section 4(b), Plaintiff added a provision which completely bars Rick Butler, Cheryl

               Butler, and anyone associated with GLV from attending any deposition of any

               person who has alleged that Rick Butler sexually abused them, whether present in-

               person or via telephone, video-conferencing, or any other form of virtual

               attendance;

            b. Section 3(a), Plaintiff modified the Order to allow a subpoenaed non-party to

               designate a document as Confidential Information for protection under this Order

               which, given the importance of the non-parties mentioned in Plaintiff’s Complaint,

               constitutes a significant modification to the Model Order;

            c. Section 2(c), where, although Plaintiff gave an example of the information she

               seeks to protect (a group text chat “safe space” where the alleged victims are

               discussing their private emotions regarding the allegations), Plaintiff’s proposed

               Order was significantly more broad, including “any and all communications sent

               to, received from, or exchanged between and among any victims of Rick Butler’s

               alleged sexual abuse, including those victims named in the Complaint, unnamed

               victims, and Jane Doe.” Notably, Plaintiff did not narrow the scope of this provision

               in the modified order she sent to Defendants after the April 16th hearing; and



                                                  4
    Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 5 of 9 PageID #:3363



             d. Section 2(a), where, although Plaintiff explained that she sought to protect the

                 identity of Jane Doe, Plaintiff’s proposed order was significantly broader, including

                 “any other individual who may come forward regarding their experiences and

                 wishes to remain anonymous.” Notably, Plaintiff did not narrow the scope of this

                 provision in the modified order she sent to Defendants after the April 16th hearing.

                 Exhibit B, Exhibit C.

        3.       In addition to those objections outlined above, Defendants object to any order

which refers to Rick Butler’s accusers as “victims,” as opposed to “alleged victims.”

        4.       Further, the proposed order as presented to the Court, as well as the modified

proposed order (Exhibit C) Plaintiff submitted to Defendants, is marked as an agreed order.

However, this Court entered the order over Defendants’ objections, as will and subsequent order

of confidentiality entered by this Court.

        5.       United States District Court for the Northern District of Illinois Amended General

Order 12-0018 clearly states, in bold writing, “Any other changes to this model order must be

shown by redlining that indicates both deletions and additions to the model text.”1

        6.       Furthermore, Footnote 4 of the United States District Court for the Northern District

of Illinois Amended General Order 12-0018 states, “The parties or movant seeking the order shall

select one alternative for handling deposition testimony and delete by redlining the alternative

proposition that is not chosen.” Again, Plaintiff did not provide such redlines.

        7.       Section 4(b), which bans defendants from attending the depositions of anyone who

has made an allegation of abuse against Rick Butler, is highly prejudicial to Defendants, as it seeks



1
 United States District Court for the Northern District of Illinois Amended General Order 12-0018 can be found at
https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_clerksoffice/rules/admin/pdf-
orders/General%20Order%2012-0018%20-%20Form%20LR%2026.2%20Model%20Confidentiality%20Order.pdf

                                                        5
    Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 6 of 9 PageID #:3364



to deprive them of the ability to fact-check and challenge the nearly 40-year history between the

witnesses and the Defendants.

         8.       Moreover, Plaintiff’s failure to provide redlines combined with her assertion that

“[t]he Proposed Order is the Local Rule 26.2 Model Confidentiality Order, with a few minor

modifications” (emphasis added) is highly misleading given the numerous modifications2 which

she did not address in her Motion. (Dkt. 121, ¶2) The moving party bears the burden of showing

good cause for a protective order. Cent. States, Se. & Sw.Areas Pension Fund v. Nat’l Lumber Co,

No. 10 C 2881, 2012 WL2863478, at *2 (N.D. Ill. July 11, 2012). Because Plaintiff failed to

address multiple aspects of her proposed Order in her Motion, she could not have shown good

cause and has failed to meet her burden.

         9.       In determining whether there is good cause for a protective order, the court must

balance the harm to the party seeking the protective order against the importance of public

disclosure. In re Northshore Univ. Healthsystem, 254 F.R.D. 338, 341–42 (N.D. Ill. 2008). Here,

the balance weighs in favor of public disclosure. While, typically, cases involving allegations of a

sensitive nature would give deference to the privacy interests of those individuals, this case is not

typical, as the individuals themselves have repeatedly publicized the details of the sensitive

information for over 20 years.




2
  Counsel for Defendants acknowledges that this information was available to her at the time of the hearing, but the
surrounding circumstances of the hearing should be considered along with the arguments set forth in this Motion:
between April 11, 2019 and the hearing on April 16, 2019, (1) the Plaintiff filed a Motion for Entry of Protective
Order, along with a Proposed Order, (2) a Motion to Compel Interrogatory No. 1 with attached Exhibits, (3) a Status
Report containing prejudicial accusations against Defendants, (4) to which Defendants responded with a Motion to
Strike, and (5) Defense counsel was out of town. Furthermore, the Court sought to dispose of all issues by
discussion/argument during the April 16, 2019 court date. Defense counsel did not believe the Court would entertain
every specific objection to the order, and when the Court directed Plaintiff to make additional modifications to the
order, counsel for Defendants reasonably believed that she would have an opportunity to raise more specific objections
after receiving the modified order.

                                                          6
   Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 7 of 9 PageID #:3365



       10.     Within the days and weeks after the filing of this litigation, and largely prior to

Defendants obtaining counsel in this matter, the accusers, and even Plaintiff’s attorney, appeared

on television programs and in news articles explicitly detailing their accusations against Rick

Butler. The accusers have taken every opportunity to publicize their allegations over the last two

decades, so any attempt by Defendants to obtain Order of Confidentiality related to the allegations

would be futile.

       11.     Therefore, the public interest in this matter is even greater than the generalized

public interest in court filings and court proceedings being open to the public.

       12.     Plaintiff made the decision to fill nearly 50 pages of her Complaint with salacious,

explicit allegations which was not a necessary requirement to bring her claims. Plaintiff’s assertion

that these same individuals are somehow entitled to selective confidentiality is particularly

improper given the fact that it was those very individuals who created the public interest in this

litigation to begin with. The proposed order is an entirely self-serving attempt to control the public

narrative of this litigation, and Plaintiff’s modifications should be denied.

       WHEREFORE, Defendants respectfully request that this Honorable Court enter an Order

denying Plaintiff’s Motion for Entry for Confidentiality Order, or, in the alternative, enter the

Local Rule 26.2 Model Confidentiality Order without Plaintiff’s modifications.



Dated: April 18, 2019

                                                           Respectfully Submitted,
                                                           GLV, INC., RICK BUTLER, and
                                                           CHERYL BUTLER

                                                      By: /s/ Danielle D’Ambrose
                                                          One of Their Attorneys




                                                  7
   Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 8 of 9 PageID #:3366




Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 6396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants




                                         8
   Case: 1:18-cv-01465 Document #: 128 Filed: 04/18/19 Page 9 of 9 PageID #:3367



                                 CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on April 18, 2019.



                                                            /s/ Danielle D’Ambrose




                                               9
